DETAILED ACTION
Summary
	This is a final Office action in reply to the amendments filed 28 February 2022 for the application filed 28 March 2019. Claims 1-22 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/DK2017/050310, filed 26 September 2017) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (DKPA 201670766 filed 28 September 2016) under 35 U.S.C. 119 (a)-(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over FALKENBY et al. (J. Proteome Res. 3 October 2014, 13, pg. 6169-6175) in view of DEGUCHI et al. (US Patent 8,048,312).
Regarding Claim 1, FALKENBY discloses a solid-phase extraction gradient liquid chromatography system (SPELC) for protein identification (i.e., a system for separation of analytes in a solution; §Introduction, par. 1-2) comprising a funnel for receiving StageTips pipette tips (i.e., a cartridge; a recipient socket for receiving the cargridge), a sampling needle and a pump coupled to a valve leading to waste and a C18 analytical column (i.e., a valve); the system enables flow rates of up to 1500 nL/min (i.e., allowing a fluid to flow through the cartridge into the recipient socket), which overlaps with the claimed range of between 50 nL/min to 20 µL/min and therefore, establishes a case of prima facie obviousness (MPEP 2144.05), at pressures up to 220 bar, which reads upon the claimed range of between 1 bar and 3000 bar (FIG. 1, §Instrument Design, par. 1-2). Said StageTips include C18-based SPE microcolumns (i.e., a cartridge enclosing a sorbent for binding the analytes in the solution; §Instrument Design, par. 1), and the system is fluidically connected via tubings and fittings (i.e., a conduit in fluid communication with the recipient socket, said conduit establishing a fluid link to a valve; §Instrument Design, par. 2). FALKENBY further discloses another valve connected to two split-free pumps for preparing solvent gradients to the other valve for chromatography through the analytical column; the SPELC system is configured to be switchable between eluting samples from the StageTips and conducting chromatography only through the analytical column (i.e., wherein the valve is switchable to a position following the elution from the cartridge for emptying through an outlet port; a chromatographic column in fluid communication with the outlet port, said chromatographic column provided with a sorbent having a chemical composition that is matched with the binding material of the cartridge; §Instrument Design, par. 2-4).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

FALKENBY is deficient in disclosing a holding-loop with or without sorbent, wherein said holding-loop is configured to provide low flow resistance at flow rates of between 200 nL/min and 50 µL/min enabling elution through the cartridge at pressures of between 1 bar and 50 bar into a waste reservoir.
DEGUCHI discloses a separation analyzer operated at nano-flow levels of nL/min (c1/11-15). The analyzer comprises a ten-ports valve 3 with sampling loops 100, 101 having volumes of about 1 µL (c2/52-57). The valve is switchable between two flow paths: the first comprising a flow path wherein solution from pump 1 is driven through sampling loop 100, flow passage 21, and to drain via resistance coil 5, and the second comprising a flow path from pump 2 for driving a solution 8 at nano-flow levels (nL/min) via damper 12 to sampling loop 100 and sample injector 13 (c2/58-c3/6). A disclosed flow rate of pump 2 is 500 nL/min, which reads upon the claimed “emptying through an outlet port… at flow rates of between 50 nL/min and 20 µL/min”, and a flow rate of pump 1 is 50 µL/min (c3/66-c4/1), which reads upon the claimed “low flow resistance at flow rates of between 200 nL/min and 50 µL/min… into a waste reservoir”.  Advantageously, the resistance coil 5 has a flow resistance equivalent to that induced by the separation column 14, and the damper 12 minimizes perturbations from pulsating flow, thereby minimizing pressure fluctuations through the sampling loops during separation (c3/13-25, c4/22-44); even further, such stabilized nano-flow rates enables a constant temperature in the analyzer (c4/45-48), continuous operation, and good reproducibility (c5/20-26). Thus, at the time of the filing of the invention, one of ordinary skill in the art would have found it obvious to substitute a holding-loop with or without sorbent configured to provide low flow resistance at flow rates between 200 nL/min and 50 µL/min as disclosed by DEGUCHI in the system disclosed by FALKENBY. Even further, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to substitute the ten-ports valve comprising sampling loops of DEGUCHI for the valve system disclosed by FALKENBY because the substitution of one known element for another would have yielded predictable results, in this case, improved flow rate and pressure control (MPEP §2143.01 B).
Furthermore, the limitations “at flow rates of between 200 nL/min and 50 µL/min” and “at flow rates of between 50 nL/min and 20 µL/min” are directed toward methods by which the claimed system is operated. The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115). Further, because FALKENBY discloses the system (e.g., through a holding/sample loop taught by DEGUCHI or through an output port of a StageTip) can be operated up to a flow rate of 1500 nL/min, the claimed flow rates are obvious over the prior art. Similarly, because FALKENBY discloses the system can be operated up to pressure of 220 bar, the claimed pressures of between 1 bar and 50 bar through the cartridge and between 1 bar and 3000 bar at an outlet port are obvious over the prior art.
The limitations “enabling elution through the cartridge at pressures of between 1 bar and 50 bar into a waste reservoir” and “for emptying through an outlet port at pressures of between 1 bar and 3000 bar…” are directed toward functional claim language that have no patentable weight. While features of an apparatus or system may be recited either structurally or functionally (MPEP §2111.02 II, §2173.05(g)), these instant functional limitations are inherent characteristics of the prior art. Here, DEGUCHI discloses flow rates at nano-flow levels through sampling loops 100, 101 to a drain (i.e., a waste reservoir) and to a sample injector 13 matching the levels of pressure/flow resistance to that of a separation column. Such low flow rates and equivalent pressures/resistance through the sample loops disclosed by DEGUCHI thereby inherently implies the low pressure ranges claimed by the invention. Thus, the prior art structure inherently possess the functionally defined limitations of the claimed apparatus.
The burden shifts to the Applicant to establish that the prior art does not possess the characteristic relied on (In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971); "where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on").
	Regarding Claims 2, 11, and 12, modified FALKENBY makes obvious the system of Claim 1. FALKENBY further discloses that a StageTip is loaded into a funnel pressurized up to 220 bar (§Instrument Design, par. 1), which overlaps with the claimed ranges of less than 10 bar, 5 bar, and 2 bar and therefore, establishes cases of prima facie obviousness (MPEP 2144.05).
	Regarding Claims 3, 13, and 14, modified FALKENBY makes obvious the system of Claim 1. FALKENBY further discloses a flow rate of up to 1500 nL/min in the system (§Instrument Design, par. 2), which reads upon the claimed ranges of less than 10 µL/min, 5 µL/min, and 2 µL/min.
	Regarding Claims 4 and 15-17, modified FALKENBY makes obvious the system of Claim 1. FALKENBY further discloses the system is designed to facilitate pressures below 220 bar, which reads upon the claimed ranges of less than 2000 bar, 1000 bar, 600 bar, and 300 bar.
	Regarding Claims 5 and 7, modified FALKENBY makes obvious the system of Claim 1. FALKENBY further discloses StageTips comprising small C18-based SPE microcolumns (i.e., a pipette tip with chromatographic resin embedded and fixated therein; wherein the sorbent of the cartridge is C18; §Instrument Design, par. 1).
	Regarding Claim 6, modified FALKENBY makes obvious the system of Claim 1. FALKENBY discloses the analytical column comprises C18 beads (i.e., wherein the chromatographic column contains C18 reversed phase material; §Instrument Design, par. 2).
	Regarding Claims 8 and 18-20, modified FALKENBY makes obvious the system of Claim 1. FALKENBY further discloses a flowrate of up to 1500 nL/min in the C18 StageTip trap column and further discloses a 5 min elution through the StageTip column (§Instrument Design, par. 2-3), which implies a maximum 7500 nL volume, which reads upon the claimed volumes of less than 500 µL, 200 µL, 100 µL, 20 µL, and 10 µL.
	Regarding Claim 9, modified FALKENBY makes obvious the system of Claim 1. FALKENBY further discloses a pumps A and B and solvent reservoirs A and B for forming elution gradients to the chromatographic column (i.e., further comprising one or more pumps that can supply a liquid at any point in-between the recipient socket and the chromatographic column such that an eluent composition is modified; §Instrument Design, par. 1, par. 3).
	The limitations “such that an eluent composition may be modified” and “so that at least some of the analytes eluted from the cartridge will bind to said chromatography column” are directed toward intended uses of the claimed system. Claim scope is not limited by claim language that suggests or makes optional but does not limit a claim to a particular structure. Because the prior art, singly or in combination, teaches all claimed structural language, the “adapted to” or “adapted for” clause in question is optional and does not limit the claim. The clause expresses the intended use of the claimed structural element and thereby, does not further limit the claim (MPEP §2111.04).
	Regarding Claim 10, modified FALKENBY makes obvious the system of Claim 9. FALKENBY further discloses pumps A, B and solvent reservoirs A, B for forming elution gradients to the chromatographic column; as further shown in FIG. 1, the solvents from reservoirs A and B are introduced into the valve between the inlet leading from the StageTip and the outlet leading to waste (i.e., wherein the eluent flowing from the cartridge is modified by adding an eluent from in-between an inlet of the valve and an outlet of the valve; §Instrument Design, par. 1, par. 3).
	Regarding Claim 21, modified FALKENBY makes obvious the system of Claim 1. FALKENBY further discloses the system is fluidically connected via tubings and fittings (i.e., wherein said conduit establishes a fluid link to a valve is via a coupling conduit; §Instrument Design, par. 2).
	Regarding Claim 22, modified FALKENBY makes obvious the system of Claim 1. While FALKENBY and DEGUCHI fail to explicitly disclose said holding-loop is positioned across the valve, such a limitation is considered a simple rearrangement of parts. Whether the holding-loop is positioned across the valve as claimed, or positioned adjacent a valve (as shown by sampling loops 100, 101 next to valve 3 in FIG. 1 of DEGUCHI), the operation of the claimed system would not be significantly affected. As admitted by Applicant, the factors affecting sample separation are the length-to-diameter ratio/dimensions of the holding-loop (see arguments filed 21 June 2021, pg. 10, bottom; see affidavit filed 21 June 2021, paragraph 4(g)). Absent a showing of significance or unexpected results, the claimed locations of the components are prima facie obvious and do not modify the operation of the invention and further, do not add patentable significance (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); MPEP §2144.04). 

Response to Arguments
	Applicant’s arguments filed 28 February 2022 have been fully considered but are not persuasive.
	Applicant traverses the 35 USC 103 rejections of Claims 1-22 as unpatentable over FALKENBY in view of DEGUCHI. Applicant’s arguments are primarily directed toward the DEGUCHI reference.
	Applicant argues (Applicant’s arguments, pg. 8, par. 2) that because DEGUCHI discloses a resistance coil C5 placed after the holding loop to form gradients for analysis through autosampler, these gradients are formed under high pressures to minimize pressure fluctuations (DEGUCHI, c3/18-20); thus, DEGUCHI fails to teach “a system providing low pressure gradient formation in a loop” and the rejection should be withdrawn.
	The Examiner respectfully disagrees.
	First, the claim requires that the holding-loop “enables elution through the cartridge” at certain pressure ranges and does not explicitly require that the holding-loop be configured such that the pressures within the loop are at the same pressure ranges.
	Second, DEGUCHI only states that “pressure fluctuation that is caused by switching the ten-ports valve 3 can be made minimum” (c3/20-21) due to “a flow resistance, which is a pressure equivalent to that caused by the separation column” (c3/18-19). Even further, DEGUCHI discloses that the flow rate of pump 1 (responsible for eluting to waste) is 1 to 50 µL/min (c4/1); such a resultant flow rate induced by DEGUCHI’s system suggests DEGUCHI provides a pressure similar to that claimed to enable such a flow rate. Overall, there is no teaching or suggestion by DEGUCHI that high pressures are required to maintain a minimum pressure fluctuation as Applicant is arguing.
	Third, the limitation “enabling elution through the cartridge at pressures of between 1 bar and 50 bar into a waste reservoir” is considered an intended use of the claimed system. However, the claim also requires that such pressures result in a 200 nL/min to 50 µL/min flow rate through the cartridge, and because DEGUCHI discloses or makes obvious at least part of that flow rate (1-50 µL/min), DEGUCHI disclosed holding loop is shown to be capable of performing the intended use of the claimed system and thereby satisfies this functional limitation.
	Applicant argues the rejection should be withdrawn (pg. 8, par. 3) because DEGUCHI fails to teach “a fast method of forming a gradient in a loop”. Applicant further argues that the means by which DEGUCHI discloses forming a gradient and pushing sample to a separation column is reversed compared with the claimed invention (pg. 8, par. 5).
	The Examiner respectfully disagrees.
No such limitations have been claimed by the Applicant. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, such an argument is directed toward DEGUCHI’s lack of teaching certain method steps; however, this invention is directed toward a system, i.e., not a method of using the system. As indicated in the prior art rejection and explained earlier, FALKENBY in view of DEGUCHI makes obvious the claimed system including the claimed functional limitations of providing certain pressures and flow rates through the holding loop and column.
Applicant further argues that DEGUCHI discloses the sampling loops are placed before the sample enters the system and therefore, the sample can at no point be stored within the sampling loops (pg. 8, par. 4).
The Examiner respectfully disagrees. See DEGUCHI, col. 3, lines 1-6 and FIG. 1. Sample injector supplies solutions via sampling loops 101 and 100.
All other arguments have been indirectly addressed.	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777